NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

LEO VALENCIA, JR.,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERAN
AFFAIRS, '
Respondent-Appellee.

2011-7202

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-3070, Judge Alan G.
Lance, Sr.

ON MOTION

ORDER

The Secretary of Veterans Affairs moves for a BO-day
extension of time, until June 29, 2012, to file his response
brief.

Upon consideration thereof,

VALENCIA V. DVA 2

IT IS ORDERED THATZ

The motion is granted.

FOR THE COURT

 1 5 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Kenneth M. Carpenter, Esq. l
J. Hunter Bennett, Esq.
D
21 \.SFOF|
s “»-,‘.=.°Eiz§§\'§i':'~.'.s.,q
JUN 15 2012

JAN HE]BBALY
C|.ERK